DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/502,701 filed on 07/03/2019 in which Claims 1 – 15 were presented for examination. 
This U.S. Patent Application claims priority to Chinese Patent Application No. 201810719830.8 filed on July 3, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 has been entered and considered by the examiner.

Allowable Subject Matter
Claims 1 – 15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the broadest reasonable interpretation (BRI) and in light of the Specification the Examiner finds the claimed invention as recited in Claims 1 – 15 patentably distinct from the prior art.
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1, 7, 13, 14 and 15.
The closest prior art Paulus (US 10,474,709) discloses RNN-implemented methods and systems for abstractive text summarization process input token embeddings of a document through an encoder that produces encoder hidden states; applies the decoder hidden state to encoder hidden states to produce encoder attention scores for encoder hidden states; generates encoder temporal scores for the encoder hidden states by exponentially normalizing a particular encoder hidden state's encoder attention score over its previous encoder attention scores; generates normalized encoder temporal scores by unity normalizing the temporal scores; produces the intra-temporal encoder attention vector; applies the decoder hidden state to each of previous decoder hidden states to produce decoder attention scores for each of the previous decoder hidden states; generates normalized decoder attention scores for previous decoder hidden states by exponentially normalizing each of the decoder attention scores; identifies previously predicted output tokens; produces the intra-decoder attention vector and processes the vector to emit a summary token.
Leidner et al. (US 2018/0329883) discloses a neural paraphrase generator receives a sequence of tuples comprising a source sequence of words, each tuple comprising word data element and structured tag element representing a linguistic attribute about the word data element. An RNN encoder receives a sequence of vectors representing a source sequence of words, and RNN decoder predicts a probability of a target sequence of words representing a target output sentence based on a recurrent state in the decoder. An input composition component includes a word embedding matrix and a tag embedding matrix, and receives and transforms the input sequence of tuples into a sequence of vectors by 1) mapping word data elements to word embedding matrix to generate word vectors, 2) mapping structured tag elements to tag embedding matrix to generate tag vectors, and 3) concatenating word vectors and tag vectors. An output decomposition component outputs a target sequence of tuples representing predicted words and structured tag elements, the probability of each single tuple from the output is predicted based on a recurrent state of the decoder.
Lee et a. (US 2018/0150905) discloses a method for summarizing content. The method includes displaying content on a display; based on receiving user input for content summarization, determining, as a content summarization range, from among content areas which are not displayed on the display, a content area corresponding to a location on the display at which the user input is detected; summarizing content within the content summarization range according to a type of the content; and displaying the summarized content along with the displayed content. The method may summarize the content by using a rule-based algorithm or an Artificial Intelligence (AI) algorithm.
However, none of the Prior art of record discloses Claims 1, 7, 13, 14 or 15.
Due to at least their dependency upon Claims 1 or 7, the prior art also fail to disclose Claims 2 – 6 and 8 – 12 as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/           Primary Examiner, Art Unit 2176